273 S.W.3d 585 (2009)
Scott LYNAM, Appellant,
v.
PREMIER CRU, LLC, and
Division of Employment Security, Respondents.
No. ED 90996.
Missouri Court of Appeals, Eastern District, Division One.
January 20, 2009.
Scott Lynam, Pro Se, St. Louis, MO, for Appellant.
Anthony J. Romano, Bryan D. Lemoine, Polsinelli Shalton Flanigan Suelthaus PC, Kansas City, MO, for Respondent Premier Cru, LLC.
Ninion S. Riley, Department of Labor and Industrial Relations, Division of Employment Security, Jefferson City, MO, for Respondent Division of Employment Security.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Scott Lynam (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (the Commission), finding that he is not eligible for unemployment benefits because he was discharged by Premier Cru, L.L.C. (Employer) for misconduct connected with work. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).